Best v DCG Dev. Group, LLC (2021 NY Slip Op 03752)





Best v DCG Dev. Group, LLC


2021 NY Slip Op 03752


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


586 CA 20-01003

[*1]CHARLES BEST, PLAINTIFF-RESPONDENT,
vDCG DEVELOPMENT GROUP, LLC, ET AL., DEFENDANTS, WM. J. KELLER & SONS CONSTRUCTION CORP. AND DELSIGNORE BLACKTOP PAVING, INC., DEFENDANTS-APPELLANTS. 


LAW OFFICE OF JOHN WALLACE, ROCHESTER (VALERIE L. BARBIC OF COUNSEL), FOR DEFENDANT-APPELLANT DELSIGNORE BLACKTOP PAVING, INC. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (ELIZABETH A. HOFFMAN OF COUNSEL), FOR DEFENDANT-APPELLANT WM. J. KELLER & SONS CONSTRUCTION CORP.
CELLINO LAW LLP, BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Wayne County (Daniel G. Barrett, A.J.), entered July 13, 2020. The order, among other things, granted plaintiff's motion for leave to amend the complaint to add Wm. J. Keller & Sons Construction Corp. and Delsignore Blacktop Paving, Inc. as defendants. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court